       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )   Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )


  CHEROKEE COUNTY, GEORGIA’S AND JUDGE KEITH WOOD’S
  JOINT POST HEARING BRIEF IN OPPOSITION TO PLAINTIFFS’
APPLICATION FOR TEMPORARY RESTRAINING ORDER AND/OR IN
 THE ALTERNATIVE, ISSUANCE OF A PRELIMINARY INJUNCTION
   AND IN FURTHER SUPPORT OF THEIR MOTIONS TO DISMISS

      Come now, CHEROKEE COUNTY, GEORGIA (the “County”) and JUDGE

KEITH WOOD (“Judge Wood”) and file this, their Joint Post-Hearing Brief in


                                        1
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 2 of 22




Opposition to Plaintiffs’ Application for Preliminary Injunction and in further

support of their respective Motions to Dismiss, showing the Court as follows:



                              I. INTRODUCTION

      At the conclusion of the April 27, 2020 hearing (the “Hearing”) before the

Court on Plaintiffs’ Application for Preliminary Injunction, (the “Application”) the

Court invited the parties to submit Post-Hearing Briefs. This Joint Post-Hearing

Brief is filed on behalf of the County and Judge Wood in response to such invitation.

      During the Hearing, a number of issues were raised, or questions posed by the

Court, which are addressed below. In addition to the arguments asserted herein, the

County and Judge Wood rely upon the arguments asserted in connection with their

respective Motions to Dismiss (Doc. No. 27 and Doc. No. 29) and their Joint Motion

in Opposition to the Application (Doc. No. 28).




                                         2
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 3 of 22




            II.    ARGUMENT AND CITATION TO AUTHORITY

        A. Plaintiffs Lack Standing

          1. Standing is a threshold issue of subject matter jurisdiction.

      As the Eleventh Circuit reiterated in a case handed down just today, federal

courts have an independent obligation to ensure that subject-matter jurisdiction

exists before reaching the merits of a dispute. Jacobson v. Florida Secretary of State,

Jacobson v. Florida Secretary of State, No. 19-14552 at *9 (11th Cir., April 29, 2020).

Indeed, “[f]or a court to pronounce upon . . . the constitutionality of a state or federal

law when it has no jurisdiction to do so is, by very definition, for a court to act ultra

vires.” Id. at *9 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101–

02 (1998)). Importantly, when a “federal court discovers a lack of jurisdiction, it

must dismiss the action.” Id. See also MSP Recovery, LLC v. Allstate Ins. Co.,

835 F.3d 1351, 1357 (11th Cir. 2016) (emphasis added).

      In order to invoke the subject matter jurisdiction of federal courts, a litigant

must be able to demonstrate a “case” or “controversy” under U.S. Const. art. III, §

2. To have a case or controversy, a litigant must establish that he has standing, which

requires proof of three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th

Cir. 2019). Here, Plaintiffs must prove (1) an injury in fact that, (2) is fairly traceable




                                            3
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 4 of 22




to the challenged action of the Defendants, and (3) is likely to result in a favorable

decision.1 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

         2. Plaintiffs Have Suffered No Concrete Injury-in-Fact Sufficient to
            Establish Standing

      It is well settled that an injury-in-fact must be concrete. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540 (2016). “A ‘concrete’ injury ... must actually exist”, must

be “real”, and cannot be “abstract”. Id. In response to the Court’s pointed inquiries

as to whether Plaintiffs had a concrete injury, Plaintiffs claim merely that they are

subject to a “credible threat of prosecution” sufficient to confer upon them standing

for a “pre-enforcement” action.2 Plaintiffs assertions are as follows:

      - Plaintiffs wish to carry a loaded, assembled handgun in public;


1      Similarly, Plaintiffs must demonstrate a likelihood of success on the merits to
entitle them to the injunctive relief they seek. They meet neither standard – for
standing or injunctive relief – for the multiple reasons set forth herein and in the
County’s and Judge Wood’s briefs previously filed with this Court in opposition to
the Application and in support of their Motions to Dismiss. For purposes of this Post-
Hearing Brief, the County and Judge Wood will not reiterate the Plaintiffs’
deficiencies with respect to each of these elements, but instead, will focus upon the
Court’s questions and discussion concerning whether Plaintiffs have suffered an
injury-in-fact
2
 See, Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304 (11th Cir. 2017) (a
plaintiff “c[an] bring a pre-enforcement suit when he ‘has alleged an intention to
engage in a course of conduct arguably affected with a constitutional interest, but
proscribed by a statute, and there exists a credible threat of prosecution.’” )


                                          4
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 5 of 22




       - O.C.G.A. §16-11-126 prohibits carrying such a loaded, assembled

            handgun in public without a valid Georgia weapons carry license (a

            “GWL”);

       - a person carrying an assembled, loaded handgun in public is subject to

            prosecution under O.C.G.A. §16-11-126(h);

       - therefore, Plaintiffs argue, they are subject to a “credible threat of

            prosecution” if they do, in fact, carry a loaded, assembled handgun in

            public without a GWL.

       As demonstrated below, these assertions are insufficient to establish standing

sufficient to invoke this Court’s subject matter jurisdiction such that this case must

be dismissed.

               a. The Mere Existence of a Possible Criminal Violation is
                  Insufficient to Establish a Credible Threat of Prosecution.

       The County and Judge Wood acknowledge that when a “plaintiff has alleged

an intention to engage in a course of conduct arguably affected with a constitutional

interest,     but     proscribed    by        a   statute,   and      there     exists

a credible threat of prosecution thereunder, he should not be required to await and

undergo a criminal prosecution as the sole means of seeking relief.” Babbitt v.

United Farm Workers Nat. Union, 442 U.S. 289, 298 (1979)(citations omitted and

emphasis added). However, significantly, under Babbit, the intended conduct must
                                          5
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 6 of 22




be proscribed by a statute, and the plaintiff must show that there exists a credible

threat of prosecution before the courts a court can find that there is a concrete injury.

Evidence that the intended conduct is proscribed by statute without a showing of a

credible threat of prosecution is insufficient to establish an injury-in-fact sufficient

to confer subject matter jurisdiction upon the court. O’Shea v. Littleton, 414 U.S.

488, 494 (1974) (A plaintiff who challenges a statute must demonstrate a realistic

danger of sustaining a direct injury as a result of the statute's operation or

enforcement.

      Multiple Supreme Court decisions emphasize that past enforcement action is

a key factor when analyzing whether a plaintiff has shown a credible threat of

enforcement in the future. In Susan B. Anthony List., Dreihaus, 572 U.S. 149, 164

(2014), “a history of past enforcement” was the primary reason the Court held the

plaintiff’s allegations of future enforcement sufficient to demonstrate an actual,

concrete injury. Similarly, in Steffel v. Thompson, 415 U.S. 452 (1974), the Court

relied on “[t]he prosecution of petitioner’s handbilling companion” when

determining that a plaintiff’s alleged threat of prosecution for distributing handbills

at a shopping mall was credible enough to demonstrate an injury to establish

standing. Id. at 459. More recently, the Court found a credible threat of prosecution

in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010), relying on the fact that

                                           6
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 7 of 22




the government “charged about 150 persons with violating [a statute], and that

several of those prosecutions involved the enforcement of the statutory terms at

issue.” Id. at 16 (citation omitted). In contrast, here, Plaintiffs have not established

any meaningful history of enforcement of O.C.G.A. §16-11-126, much less 150

enforcement actions like in Humanitarian Law Project.

      Indeed, the Complaint does not allege, nor have Plaintiffs established through

submission of evidence, even sporadic enforcement. Notably, in Ellis v. Dyson, 421

U.S. 426 (1975), the plaintiffs challenging a Dallas loitering statute showed that “an

average of somewhat more than two persons per day were arrested in Dallas during

seven specified months in 1972 for the statutory loitering offense.” Id. at 434. Yet,

even that record of enforcement was deemed insufficient such that the Court

remanded the case so the district court could make more factual findings to help

determine whether a credible threat of prosecution currently existed. Id. at 434-35.

Specifically, the Court directed the district court “to examine the current

enforcement scheme” to see if a “genuine threat” existed. Id. at 434. Plaintiffs

certainly could not meet the standards emphasized through these representative cases

as Plaintiffs have not alleged, nor have they offered, any evidence whatsoever of the

current enforcement scheme as relates to O.C.G.A. §16-11-126.




                                           7
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 8 of 22




      Plaintiffs inability to satisfy the standing threshold is even more apparent

when the entire statutory scheme surrounding O.C.G.A. §16-11-126 is examined.

As pointed out in Judge Wood’s Brief in Support of Motion to Dismiss and in this

Court’s Order on Motion for Temporary Restraining Order in Carter v. Kemp, No.

20-cv-1517, at 11-12, n. 4 (N.D.Ga. April 20, 2020), O.C.G.A. § 16-11-137(b)

prohibits a person from being detained for the “sole purpose of investigating whether

such person has a [GWL].”). Further, O.C.G.A. § 16-11-138 provides an “absolute

defense” to any violation under O.C.G.A. § 16-11-126 for “defense of self or others.”

Considered together, O.C.G.A. § 16-11-138 and O.C.G.A. §16-11-137(b) shows that

– as a matter of law – there is no present, realistic, or credible threat of prosecution

for violation of O.C.G.A. 16-11-126 that arises from carrying a loaded operable

handgun in public. That statutory scheme, coupled with the Plaintiffs’ utter failure

to offer any allegation or evidence of actual enforcement, is fatal to Plaintiffs’ efforts

to demonstrate standing such that this case must be dismissed.

      Plaintiffs’ efforts to rely upon the District Court’s Opinion is Robinson v.

Marshall, 2020 WL 1847128 (Dist. Ct., M.D. Alabama, April 12, 2020) are

misplaced. In Robinson, the state sought rely upon assurances by state officials that

the state would be not enforce certain recently enacted abortion restrictions in an

effort to show that there was no credible threat of prosecution sufficient to confer

                                            8
        Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 9 of 22




standings on the plaintiffs. The District Court ruled that such assurances were not

sufficient to show that there was no credible threat of prosecution. The analysis as

set forth above is not dependent on any assurances from state officials that violations

of O.C.G.A. §16-11-126 will not be enforced. Instead, Plaintiffs lack standing

because, as demonstrated above, they have not met their burden to establish that

there is a present, realistic, or credible threat of prosecution for violation of O.C.G.A.

16-11-126 that arises from carrying a loaded operable handgun in public.

      Accordingly, Plaintiffs have failed to establish that they are suffering from a

“credible threat of prosecution” sufficient to satisfy the “injury-in-fact” requirement

of standing. During the hearing, the Court asked how it was wrong in its decision in

the Carter case. The answer to that question is that the Court was spot on – just as

in Carter, here, there is no concrete injury, no standing, no subject matter

jurisdiction, and thus, this case should be dismissed..3 See Jacobson v. Florida

Secretary of State, No. 19-14552 at *9 -10(11th Cir., April 29, 2020).




3     In addition to the threshold issue of standing that warrants the immediate
dismissal of Plaintiffs’ Complaint, multiple other reasons (jurisdictional and
otherwise) that require dismissal of Plaintiffs’ Complaint are addressed in the
County’s and Judge Wood’s Motion to Dismiss, which the County respectively
submits must be considered before the Court reaches any decision on the merits.
                                            9
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 10 of 22




        B. Judge Wood Is Not Saddled with the Burden to Prove That a
           Temporary Injunction is the Least Restrictive Means Available to
           Address the Public Health, Safety and Welfare Concerns arising
           from the COVID-19 Pandemic.


      At the Hearing, Plaintiffs suggested that the County and Judge Wood have

failed to satisfy their “burden” to show that the temporary suspension of acceptance

of GWL applications is the least restrictive means available to address this public

health concerns. Such an argument is upside down and unavailing to Plaintiffs for

the following reasons:

                 1. Judge Wood’s Decision to Temporarily Suspend Processing
                    of GWLs Should Be Evaluated Under the Deferential
                    Standard Applicable to Emergencies.


      Plaintiffs’ assertion that Judge Wood’s decision to suspend acceptance of

applications for GWLs should be evaluated under either strict or intermediate

scrutiny is incorrect.

      The “power to protect the public health lies at the heart of” the state’s police

power. Lawton v. Steele, 152 U.S. 133, 126 (1894). The protection of the public

health “has sustained many of the most drastic exercises of that power, including

quarantines, condemnations, civil commitments, and compulsory vaccinations.” Id.

And, in appropriate circumstances, states may, “with immunity, destroy the property

of a few that the property of the many and the lives of many more could be saved”.
                                         10
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 11 of 22




United States v. Caltex, 349 U.S., 154 (1953); see also Bowditch v. City of Boston,

101 U.S. 16, 18 (1879) (“There are many other cases… some of them involving the

destruction of life itself – where the same rule is applied. The rights of necessity are

a part of the law”).

      As noted in Cherokee County’s and Judge Woods’ Joint Motion in Opposition

to Plaintiffs Application, Jacobson v. Massachusetts, 197 U.S. 11 (1905) is

instructive. In Jacobson, the United States Supreme Court explained that “upon the

principle of self-defense, of paramount necessity, a community has a right to defend

itself against an epidemic of disease which threatens the safety of its members.” Id.,

at 27. Relying upon this principle of self-defense, the Supreme Court held that “the

rights of the individual in respect of his liberty may at times, under the pressure of

great dangers, be subjected to … restraint. Id. at 29. The Court recognized that

courts should interfere only when a community’s power to protect itself against an

epidemic is exercised in an “arbitrary, unreasonable manner:” Id., at 27-28, 36-37.

Nowhere in Jacobson is the power of the state to restrict rights in response to an

epidemic limited to legislative bodies as asserted by Plaintiffs.

      Also instructive in the evaluation of the state’s emergency powers is a case

out of the Eleventh Circuit, Smith v. Avino, 91 F. 3d 105 (11th. Cir. 1996).

Although Avino was abrogated, on other unrelated grounds by Steel Co. v. Citizens

                                          11
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 12 of 22




for a Better Environment, 523 U.S. 83 (1998), the principles contained in Avino are

still persuasive.   In Avino, the 11th Circuit recognized the principle enumerated in

Jacobson that in an emergency situation, “fundamental rights such as the right to

travel and free speech may be temporarily limited or suspended. Id. at 109.

       Here, that is all that has occurred – a temporary, limited, suspension of the

ability to obtain a GWL. Assuming solely for the sake of argument that there exists

a constitutional right to carry a handgun or a constitutional right to apply for or obtain

a GWL, such rights are subject to such temporary suspension. Thus, even if (again,

for the sake of argument) “under normal circumstances and as a general proposition”

Judge Wood is constitutionally bound to accept and process applications for GWLs,

“the circumstances existing at th[is] time [a]re not usual, nor [a]re they normal.” Id.

at 109. Under the present circumstances of the existing global COVID-19 pandemic,

“governing authorities must be granted proper deference and wide latitude necessary

for dealing with the emergency.” Id.

       In evaluating emergency measures adopted in response to emergencies such

as the COVID-19 pandemic, a court’s review of the emergency measures should be

limited to a determination of whether the actions were taken “in good faith and

whether there was a factual basis for the decision that the restrictions imposed were

necessary to maintain order”. Id. at 109 (quoting United States v. Chalk, 441 F. 2d

                                           12
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 13 of 22




1277 (4th Cir. 1971)); see also Jacobson v. Commonwealth of Massachusetts, 197

U.S. 11, 28 (1905)(individual rights secured by the Constitution may be restricted

during a public health emergency if it can be shown that the restrictions bear a “real

or substantial relation” to protecting the public during the public health emergency).

      This principle, and deferential standard of review, has been recognized

recently in Hickox v. Christie, 205 F. Supp. 3d 579 (D.M.J. 2016). In Hickox, the

District Court of New Jersey, relied upon Jacobson (and recognized a standard

similar to that enumerated in Avino) when it recognized that “the state is entitled to

some latitude…in its prophylactic efforts to contain” a communicable disease.

Hickox, 205 F. Supp. at 584. In affirming a quarantine of a nurse who had been

treating EBOLA patients, the New Jersey Court noted, consistent with Jacobson and

Avion, that to permit the plaintiff’s constitutional challenge to the quarantine would

be “a judicial second-guessing of the discretionary judgments” of the state in

determining how best to protect the public health. Id. at 594.

      Plaintiffs make no effort to engage in the analysis demanded by Jacobson and

Avino, instead, they merely assert that the Judge’s decision to suspend acceptance

of applications for GWLs infringes upon (and in fact destroys) Plaintiffs Second

Amendment rights.      However, as demonstrated in Avino and Jacobson, the

identification of a limitation on a constitutional right, even a fundamental right, is

                                         13
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 14 of 22




only the beginning of the inquiry, because, in an emergency situation, such rights

“may be temporarily limited or suspended. See Avino 91 F. 3d at 109.           Granting

to Judge Wood the proper deference and wide latitude as required by Avino in

emergency situations, it is without question that his actions were taken in good faith

are supported by an appropriate factual basis.

                 2. Plaintiffs Have Put Forth No Evidence to Show that the
                    Temporary Suspension of GWLs is Either in Bad Faith or
                    Unsupported by an Appropriate Factual Basis.

      Judge Wood’s decision to temporarily suspend the acceptance of GWLs

during the COVID-19 pandemic clearly satisfies the deferential standard required

by Jacobson and Avino in emergency situations. Plaintiffs have not alleged, nor

have they put forth any evidence upon which this Court could find otherwise.

Further, Plaintiffs’ repeated argument that Judge Wood has failed to put forth

evidence that his actions were proper turns the burden of persuasion at the

preliminary injunction stage on its head and must be rejected.

      A plaintiff seeking a preliminary injunction must establish: (1) that he is

likely to succeed on the merits, (2) that he is likely to suffer irreparable harm in the

absence of preliminary relief, (3) that the balance of equities tips in his favor, and

(4) that an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20, (2008). In the 11th Circuit, an “injunction is an extraordinary and

                                           14
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 15 of 22




drastic remedy not to be granted, unless the movant clearly established the

‘burden of persuasion’ as to the four requisites.” Horton v. City of Augustine,

272 F. 3d 1318, 1326 (11th Cir. 2001) (emphasis added).

      In the context of the proper, deferential, standard of review (see Section II.B.1,

above), Plaintiffs, not Judge Wood nor Cherokee County, bear the burden of putting

forth evidence that clearly establishes that they are likely to succeed establishing

that Judge Wood’s decision to temporarily suspend acceptance of GWLs was taken

in bad faith or that it lacks a real and substantial relation to the protection of public

health. See Jacobson, 197 U.S. at 28; Avino, 91 F. 3d at 109. Plaintiffs have failed

to produce such evidence.

      In fact, the only evidence before the Court as to either the Judge’s motivation

or the factual basis for his decision to temporarily suspend the acceptable of GWL

applications is Judge Wood’s Affidavit (Doc. No. 28-1). In his affidavit, Judge

Wood avers that he relied upon Governor Kemp’s Declaration of Emergency, the

Chief Justice of the Georgia Supreme Court’s Declaration of Judicial Emergency,

guidance provided by Centers for Disease Control and Prevention, and Governor

Kemp’s Shelter in Place Order in making his initial decision to suspend acceptance

of GWL’s and his subsequent decision to continue the suspension. (Doc. No. 28-1




                                           15
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 16 of 22




¶¶ 37-38).4 Further, Judge Wood considered the GWL application procedures

(wherein an applicant stands immediately next to a staff member for an average of

three minutes (Doc. No. 28-1, ¶¶10, 11), the staff member guides the applicants’

hands/fingers and each fingertip onto a glass plate to capture fingerprints (Doc. No.

28-1, ¶10), the applicant is photographed without a mask (Doc. No. 28-1, ¶¶12, 13),

the applicant sits approximately 3-4 feet away from his staff member for the

photograph (Doc. No 28.1, ¶14); the applicant signs an electronic keypad with a

common stylus available to all applicants (Doc. No. 28.1, ¶16), and the applicant

spends approximately five minutes with a staff member reviewing the entire

application in a small room with limited space for physical distancing (Doc. No. 28-

1, ¶¶17, 18)), and, knowing that he could not continue this process while at the same

time satisfying the physical distancing recommendations as adopted by the Centers




4      Notably, while Plaintiffs attempted to discount Jacobson’s application in a
public health crisis by arguing that it concerned the action of the legislature, there is
no such limitation in Jacobson, and importantly, Judge Wood’s decision is based
upon, and supported by, the head of the executive and judicial branches of the State
of Georgia, the Probate Judges Council of Georgia, and the leading national public
health agency, all of which have reached decisions and recommendations after
thorough debate and deliberation among public health experts. Judge Wood’s
decision to temporarily suspend acceptance of applications for GWLs is most
assuredly not, as Plaintiffs would have you think, the lone and unsupported decision
of a rogue Judge.
                                           16
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 17 of 22




for Disease Control and Prevention and the Governors Shelter in Place Order,

decided to temporarily suspend the acceptance of GWLs.

      The only evidence offered by Plaintiffs in an effort to cast doubt upon the

propriety of Judge Wood’s decision to temporarily suspend acceptance of GWLs is

the (literally) eleventh-hour submission of Plaintiffs’ lawyer, the Declaration of John

Monroe (Doc. No. 30-7). This declaration, which contains nothing but hearsay,

appears to have been tendered in a futile effort to show that there were less restrictive

means available to Judge Wood that would have allowed him to continue processing

GWLs while, at the same time, maintaining appropriate physical distancing.

Specifically, the Monroe Declaration claims that a UPS Store in Atlanta, is collecting

and processing fingerprints without touching, or coming into close contact with

applicants. This ‘evidence’ is offered to show either that Judge Wood could conform

his procedure to those undertaken by the UPS Store, or that Judge Wood could send

applicants to Atlanta to be fingerprinted at the UPS Store. In either event, this

‘evidence’ is wholly insufficient to satisfy Plaintiffs burden of persuasion.

      The Monroe Declaration is, however, entirely dependent upon of hearsay.

While a court may rely upon hearsay at the preliminary injunction stage (see Levi

Strauss. & Co. v. Sunrise International Trading, Inc., 51 F.3d 982, 985 (11th Cir.

1995)) such hearsay evidence, however, due to its unreliability, can be misleading

                                           17
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 18 of 22




and unfairly prejudicial. U.S. Steel, LLC, v. Tieco, Inc., 261 F.3d 1275, 287 (11th

Cir. 2001). Such has proven exactly to be the case here with respect to the Monroe

Declaration. Yesterday, Judge Wood and Cherokee County filed their Joint Brief

in Opposition to Plaintiffs Evidence (Doc. No. 34).          Attached thereto was a

Declaration from Judge Wood (Doc. No. 34-1). (Cherokee County and Judge Wood

adopt and incorporate the arguments set forth in the Joint Brief in Opposition to

Plaintiffs’ Evidence and the accompanying Declaration of Judge Keith Wood as if

fully set forth and attached hereto).

      In this Declaration, Judge Wood avers, under oath, that he contacted a UPS

Store in Cherokee County and was informed that the Store would not, in fact, accept

individuals for fingerprinting – thus, calling the reliability of the Monroe Declaration

into doubt and raising the following questions: Did the UPS Store in Atlanta cease

fingerprinting individuals after Mr. Monroe’s call (the Monroe Declaration indicates

that the UPS Store in Atlanta was contacted on April 15)? Was the anonymous

individual at the UPS Store referenced in the Monroe Declaration correct? Is this

the only UPS Store accepting individuals for fingerprinting? Is the UPS Store

conforming to CDC Guidelines and the Shelter in Place guidelines? Answers to

none of these questions are available to the Court and leave the Monroe Declaration

lacking in certainty and credibility.

                                          18
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 19 of 22




      The Monroe Declaration provides the Court with no evidence that Judge

Woods has a contract or other qualifying relationship with the UPS Store in Atlanta,

no evidence that the UPS Store is processing applications consistent with Shelter in

Place regulations, CDC Guidelines, or the standards required for a GWL, no

evidence (other than the use of “touchless” fingerprinting) that the UPS Store is

acting with any concern for public health, safety welfare, no evidence that the UPS

Store is providing such services after April 15, 2020, and no evidence as to just how

far a Cherokee County citizen would be expected to travel into Atlanta to obtain

these fingerprints during the existence of a statewide Shelter in Place order. Most

importantly, the Monroe Declaration provides the Court with no evidence upon

which it could conclude that Plaintiffs are likely to succeed in showing that Judge

Wood’s decision to temporarily suspend acceptance of applications for GWLs was

motivated by bad faith or that it bears no relation to the protection of public health

during the COVID-19 pandemic. Plaintiffs have plainly failed to meet their burden

in this regard.

      As a result, even if the Court were to depart from its holding in the Carter case

and proceed to a consideration of the merits of this matter, Plaintiffs cannot meet

their burden to demonstrate an entitlement to injunctive relief and cannot overcome

the significant discretion afforded to officials during times of national and public

                                          19
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 20 of 22




health crisis reflected in the Jacobson line of cases. For this additional reason, the

Application should be denied.5

                              III.   CONCLUSION

      For the reasons set forth above, in addition to all of the other reasons asserted

in their Briefs in Support of their Motions to Dismiss and in their Joint Brief in

Opposition to Plaintiffs’ Application, Plaintiffs’ Complaint should be immediately

dismissed for lack of subject matter jurisdiction. Even if the Court looks beyond the

jurisdictional issues and the other grounds for dismissal in the Motions to Dismiss,

Plaintiffs’ Application for injunctive relief must be denied on the merits due to

Plaintiffs’ failure to meet its burden to establish the four elements necessary to

demonstrate the entitlement to the extraordinary relief requested.




5      While Plaintiffs fail to meet their burden with respect to both the County and
Judge Wood, it is notable that in response to questions from the Court as to the
appropriateness of the County as a party, the Plaintiffs acknowledged that the
County was included as a party as a “belt and suspenders” approach and conceded
that the County could be “put aside” for purposes of the Application. Indeed, the
County is not a proper party as detailed in its Motion to Dismiss, and further because
the employees of a Constitutional Officer such as Judge Wood are not employees of
Cherokee County (see Manders v. Lee, 338 F.3d 1204 (11th Cir. 2003) (en banc) and
Grech v. Clayton County, 335 F.3d 1326 (11th Cir. 2003) (en banc)) and pursuant to
O.C.G.A.§16-11-173, the County is precluded from engaging in any activity related
to the regulation of firearms.
                                          20
      Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 21 of 22




     Respectfully submitted, this 29th day of April, 2020.


                                     JARRARD & DAVIS, LLP


                                     /s/ Patrick D. Jaugstetter    .
                                     ANGELA E. DAVIS
                                     Georgia Bar No. 240126
                                     adavis@jarrard-davis.com
                                     PATRICK D. JAUGSTETTER
                                     Georgia Bar No. 389680
                                     patrickj@jarrard-davis.com
                                     Attorneys for Defendants Cherokee County
                                     and Judge Keith Wood



222 Webb Street Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                       21
       Case 1:20-cv-01624-SCJ Document 37 Filed 04/29/20 Page 22 of 22




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed CHEROKEE

COUNTY, GEORGIA’S AND JUDGE KEITH WOOD’S JOINT POST HEARING

BRIEF IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR TEMPORARY

RESTRAINING ORDER AND/OR IN THE ALTERNATIVE, ISSUANCE OF A

PRELIMINARY INJUNCTION AND IN FURTHER SUPPORT OF THEIR

MOTIONS TO DISMISS with the Clerk of Court using the CM/ECF system, which

will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 29th day of April, 2020.


                                           JARRARD & DAVIS, LLP

                                           /s/ Patrick D. Jaugstetter
                                           ANGELA E. DAVIS
222 Webb Street
                                           Georgia Bar No. 240126
Cumming, Georgia 30040
                                           PATRICK D. JAUGSTETTER
(678) 455-7150 (telephone)
                                           Georgia Bar No. 389680
(678) 455-7149 (facsimile)
adavis@jarrard-davis.com
                                           Attorneys for Defendant Cherokee
patrickj@jarrard-davis.com
                                           County/Keith Wood




                                         22
